Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1, 3-10 & 21-28 is allowed. 							       		The following is an examiner's statement of reasons for allowance: 
Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a semiconductor device comprising: a minimum width of the upper section is less than a width of the lower section, the minimum width of the upper section is less than a width of the upper portion of the middle section, the middle section includes a recessed side surface, and the concentration of the second material is maximum at an apex of the recessed side surface of the middle section.
The most relevant prior art reference due to Ching et al. (Pub. No.: US 2016/0087103 A1) substantially discloses a semiconductor device comprising:						a substrate (Par. 0014; Figs. 11A-11B – substrate 102); and						a fin protruding from the substrate, the fin including a first material and a second material (Par. 0027-0030; Figs. 11A-11B – fin comprising lower section 602 (Si), a middle section 702 (SiGe), upper section 706 (Si); so it can be said that the fin includes two materials; Si can be considered as the first material while Ge can be considered as the second material),			the fin including a lower section, a middle section, and an upper section (Par. 0027-0030; Figs. 11A-11B – fin comprising lower section 602 (Si), a middle section 702 (SiGe), upper More et al. teaches (Pat. No.: US 10,510,871 B1) that Ge diffuses from SiGe to the underlying or overlying Si layer even at a temperature as low as 350 C creating a Ge concentration gradient in the SiGe layer (Col. 7, L 52 – Col. 11, L 22; Figs. 2D-2E). Remember, that Ching et al. teaches growing the layers at a temperature between 400 C and 800 C, enough for Ge to diffuse from the SiGe layer 702 to the underlying Si layer 602 and overlying Si layer 706. Gupta et al. (US 2005/0279992 A1) also corroborates the finding of More et al. (see Figs. 3A-3B). There are numerous other studies which teaches that Ge diffuses from SiGe at a relatively low temperature.    
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 						
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.
Regarding Claims 3-7 & 28: these claims are allowed because of their dependency status from claim 1.

Regarding Claim 8: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a semiconductor device comprising: wherein the upper section further comprises a notch at a side surface of the upper section.
The most relevant prior art reference due to Ching et al. (Pub. No.: US 2016/0087103 A1) substantially discloses a semiconductor device comprising:						a substrate (Par. 0014; Figs. 11A-11B – substrate 102); and						a fin protruding from the substrate, the fin including a first material and a second material (Par. 0027-0030; Figs. 11A-11B – fin comprising lower section 602 (Si), a middle section 702 More et al. teaches (Pat. No.: US 10,510,871 B1) that Ge diffuses from SiGe to the underlying or overlying Si layer even at a temperature as low as 350 C creating a Ge concentration gradient in Gupta et al. (US 2005/0279992 A1) also corroborates the finding of More et al. (see Figs. 3A-3B). There are numerous other studies which teaches that Ge diffuses from SiGe at a relatively low temperature.    
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 						
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 8 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 8 is deemed patentable over the prior arts.
Regarding Claims 9 & 21-26: these claims are allowed because of their dependency status from claim 8.

Regarding Claim 10: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a semiconductor device comprising: a substrate; a fin protruding from the substrate and extending horizontally, the fin including a first material and a second material, the fin including a lower section, a middle section, and an upper section, the middle section including a recessed side surface, the upper section including a side surface formed with a notch, a width of a middle portion of the middle section is smaller than a minimum width of the upper section, and a concentration of the second material has a concentration gradient such that the concentration is maximum at an apex of the recessed side surface of the middle section; an isolation layer covering side surfaces of a lower portion of the fin; a gate structure extending in a direction crossing the fin, the gate structure including a gate electrode on the fin and the isolation layer, a gate dielectric layer between the fin and the gate electrode, a gate capping layer on the gate electrode, and gate spacers at opposite side surfaces of the gate dielectric layer, respectively; sources/drains at opposite side surfaces of the gate structure, respectively; and an interlayer insulating layer on the sources/drains.
The most relevant prior art reference due to Ching et al. (Pub. No.: US 2016/0087103 A1) substantially discloses a semiconductor device comprising:						a substrate (Par. 0014; Figs. 11A-11B – substrate 102); and						a fin protruding from the substrate and extending horizontally (Par. 0027-0030; Figs. 11A-11B), 	 												the fin including a first material and a second material (Par. 0027-0030; Figs. 11A-11B – fin comprising lower section 602 (Si), a middle section 702 (SiGe), upper section 706 (Si); so it can be said that the fin includes two materials; Si can be considered as the first material while Ge can be considered as the second material),								the fin including a lower section, a middle section, and an upper section (Par. 0027-0030; Figs. 11A-11B – fin comprising lower section 602 (Si), a middle section 702 (SiGe), upper section 706 (Si),												the middle section including a recessed side surface (Par. 0027-0030; Figs. 11A-11B), 														
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 						
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 10 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 10 is deemed patentable over the prior arts.
Regarding Claim 27: this claim is allowed because of their dependency status from claim 10.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

01/19/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812